FILED
                             NOT FOR PUBLICATION                            FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MARTA CONCEPCION ORTIZ-                          No. 08-70606
 CANAS,
                                                  Agency No. A095-289-325
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Marta Concepcion Ortiz-Canas, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her application for protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, Silaya v.

Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the petition for

review.

       Substantial evidence supports the agency’s denial of CAT relief because

although the record evidence indicates that widespread gang violence exists in El

Salvador, Ortiz-Canas failed to establish that it is more likely than not that she

would be tortured by the government or with the government’s acquiescence. See

id. at 1073.

       PETITION FOR REVIEW DENIED.




JK/Research                                2                                     08-70606